Citation Nr: 0310464	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-06 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for a left ankle 
disorder, a left knee disorder; a left hip disorder; and 
residuals of a head injury on the basis that no new and 
material evidence had been submitted to reopen claims for 
service connection for those disorders which had been denied 
in a previous final decision.

A hearing was held on January 14, 2003, in Phoenix, Arizona, 
before M. Sabulsky, a Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO denied service 
connection for residuals of a left ankle injury (claimed as a 
crush fracture), a knee injury, a hip injury, and a head 
injury; the RO notified the veteran of this decision in 
January 1992, and he did not appeal it.

2.  In an April 1995 rating decision, the RO denied the 
veteran's application to reopen his claims for service 
connection for residuals of left ankle, knee, hip, and head 
injuries on the basis that no new and material evidence had 
been submitted to reopen those claims; the veteran was 
notified of this decision in April 1995, and he did not 
appeal it.   

3.  Evidence received since the April 1995 rating decision 
consists of evidence which was previously submitted to agency 
decisionmakers, does not bear directly and substantially upon 
the specific matter under consideration, is cumulative or 
redundant of evidence previously before agency 
decisionmakers, or, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision denying the veteran's 
application to reopen his claims for service connection for 
residuals of left ankle, knee, hip, and head injuries is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the April 1995 rating decision is 
not new and material, and the veteran's claims for service 
connection for residuals of left ankle, knee, hip, and head 
injuries may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

After the veteran filed his application in January 2000 to 
reopen his claims for service connection in this case, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  The VCAA specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the RO 
notified the veteran in letters dated in February 2000 and 
February 2001 of the requirement in the law that the claimant 
must submit new and material evidence in order to reopen 
claims for service connection, and the RO informed him of the 
best types of evidence to submit and what is meant by "new 
and material evidence".  Moreover, in a letter dated in June 
2001, the RO specifically informed the veteran of the 
enactment of the VCAA and of the specific duties imposed upon 
VA by the new law.  The RO notified him of the requirements 
for substantiating a claim for service connection for a 
disability and what evidence could be considered as new and 
material evidence.  In the August 2001 rating decision and 
the May 2002 statement of the case, the RO notified the 
veteran of the pertinent regulatory provisions defining new 
and material evidence.  In all of these documents, it was 
made clear to the appellant that he bore the burden of 
submitting new and material evidence to reopen his claim, 
although the RO also told him, in the June 2001 letter, that 
it would make reasonable efforts to assist him in obtaining 
evidence he identified with enough information to enable the 
RO to request it for him.

The appellant has responded to these letters and documents of 
notification by submitting numerous documents and medical 
reports in support of his application to reopen.  He has had 
an opportunity to present his arguments in support of his 
claim at a hearing before the Board.  He has not put VA on 
notice of any additional evidence that VA should attempt to 
obtain on his behalf that may constitute new and material 
evidence.  Accordingly, the Board concludes that the 
requirements of the VCAA have been met in this case.  

New And Material Evidence To Reopen Claims For Service 
Connection For Residuals Of Left Ankle, Knee, Hip, And Head 
Injuries

Background.

The RO received the veteran's original claim for service 
connection in August 1991 for a broken or crushed left ankle 
and for knee, hip, and head injuries.  A document in the 
veteran's service personnel records, signed by the veteran in 
March 1974, indicated that the veteran was in the "MRP" for 
an injured knee.  A memorandum from the commanding officer of 
the veteran's battalion, dated in March 1974, indicated that 
the veteran was a member of the "Medical Rehabilitation 
Platoon".  Service medical records reflected no complaints 
or findings relevant to any of the claimed injuries, 
including an injury to the knee.

The RO denied service connection for residuals of a left 
ankle injury (claimed as a crush fracture), a knee injury, a 
hip injury, and a head injury in a December 1991 rating 
decision.  The RO notified the veteran of this decision in 
January 1992, and he did not appeal it to the Board.

In February 1995, the veteran submitted a statement 
requesting that his claim for service-connected benefits be 
reopened.  He stated that there should be ample evidence in 
his medical records to show visits to sick bay while in 
service.  He stated that he was on crutches in service, and 
he submitted a copy of the document showing that he was a 
member of the Medical Rehabilitation Platoon.  He also stated 
that there should be x-rays of his injuries in his file.

Evidence submitted in support of the application to reopen 
the claims for service connection included the following:

(1) A fax transmission information sheet from Dr. B. C. H., 
of the Foot & Ankle Center with an attached examination 
report, dated in March 1994, showing a history provided by 
the veteran of having suffered multiple injuries in boot camp 
in 1974 with some injuries involving the left foot and ankle.  
The veteran gave a long history of repeated episodes of 
physical abuse while going through basic training and of 
being assaulted on several different occasions by four 
different drill/staff sergeants.  He stated that on one 
occasion, while he was recovering from dental surgery, a 
sergeant stomped on his left foot with heavy military boots 
while the veteran was barefoot.

(2) Outpatient treatment reports, dated in February and March 
1994, from P. S. H., D.C., a chiropractor, showing treatment 
for back, neck, and leg pain complaints.

(3) A letter, dated in March 1994, from Dr. H., stating that 
the veteran was seen in his office for consultation, 
examination, and treatment in February 1994, and that the 
veteran provided a history of the onset of complaints in 1974 
after being physically beaten by his sergeant while in the 
military at which time he was hospitalized with skull 
fractures.  Dr. H. noted current complaints of low back, left 
leg, and left foot pain.  

(4) A statement from the veteran, dated in March 1995, that 
while he was in basic training in service a drill instructor 
punished a large private for being overweight by making the 
private do bends and thrusts until the private's kneecap came 
off from pounding the cement.  Later, while the same sergeant 
was instructing the veteran and other privates that their 
main duties were loyalty and honesty, a lieutenant or captain 
came in and told the sergeant he wanted to talk to the 
privates about the "knee cap incident".  When asked if they 
knew anything, the veteran told the officer that the sergeant 
made the man do bends and thrusts until his knee cap came 
off.  The sergeant was demoted in rank.  The veteran stated 
that, later, friends of the sergeant turned the veteran into 
a public example and scapegoat, and he was constantly 
punished wrongfully.  The veteran stated that the sergeant 
who had been demoted found the veteran while he was 
recovering from dental surgery and stomped on the bridge of 
his bare left foot and ankle with his heel while yelling at 
him.  The veteran alleged that this injury caused the 
ligaments and bones to go bad from his toes up to his hip and 
back.  The veteran also stated that he was hit over the head 
with a night stick which fractured his skull and left two 
indentations in the top of his skull.  He stated that he had 
head, neck, upper and lower back, hip, knee, ankle, and foot 
disabilities as a result of these injuries.  He stated that 
he made several sick bay visits in service and was given 
x-rays from head to toe and that doctors wanted to operate on 
him from his neck down to his foot but that the veteran 
refused the surgery.  He also stated that he was on crutches 
during service.

In an April 1995 rating decision, the RO denied the veteran's 
application to reopen his claims for service connection for 
residuals of left ankle, knee, hip, and head injuries on the 
basis that no new and material evidence had been submitted to 
reopen those claims.  The veteran was notified of the 
decision in April 1995, and he did not appeal it.  

In January 2000, the RO received a statement from the veteran 
requesting to reopen his claims for service connection for 
residuals of left ankle, knee, hip, and head injuries.  In 
support of his claim, the veteran attached photocopies of 
certain documents from his service personnel records and 
photocopies of Items (1) through (4) noted above which had 
been before the RO in April 1995.  The veteran also submitted 
a statement, dated in March 2000, describing physical abuse 
to which he was subjected in the service including the 
incidents reported in his statement dated in March 1995, 
i.e., Item (4) above.

The RO obtained medical records, dating from 1976, from the 
Social Security Administration (SSA), which included the 
following:

(a) An examination report, dated in June 1976, from G. D. C., 
M.D., which showed that the veteran complained of back and 
neck pain.  There were no complaints regarding the left 
ankle, knee, hip, or the head.  On examination, he had no 
joint deformity and full range of motion of all extremities.  
There was no atrophy or sensory loss of the extremities.  The 
impression was anxiety neurosis and the doctor noted that the 
veteran was physically capable of performing the usual type 
of gainful employment.

(b) A July 1976 psychiatric examination report in which the 
veteran reported a history of people having come into his 
house and having beaten him two years earlier.  He stated 
that he had no explanation for the assaults but thought it 
may have had something to do with his divorce.  He believed 
he had sustained a skull fracture when assaulted.  The 
veteran provided a history of having gone into the service 
and being discharged after about four months service.  The 
veteran talked about his neck, back, and skull "wanting to 
move around" which the examiner noted appeared to be somatic 
delusions.

(c) A report of examination, dated in April 1983, from T. I. 
Bauer, M.D., in which the veteran complained of back trouble 
and trouble with his neck, left knee, and left ankle.  The 
veteran gave a history of having been discharged from service 
in three months because he developed trouble with his left 
leg and knee.  On examination of the extremities, there was 
no edema or swelling of any of the joints.  There was 
possible slight limitation of motion, but no real tenderness, 
of the left knee.  The veteran stated that his left knee 
cracked when moved, but the examiner could not hear it.  The 
examiner noted that he could find no real trouble with the 
knee.  An accompanying chart of knee joint range of motion 
showed normal range of motion as 0 to 120 degrees and the 
range of motion of the veteran's left knee as 0 to 108 
degrees.

(d) An April 1983 x-ray report pertaining to the left knee 
which reflected that the bones had a normal architecture and 
articulation.  No joint surface defect was identified.  The 
conclusion was "negative left knee".

(e) A copy of the fax transmission information sheet from Dr. 
H., of the Foot & Ankle Center with attached report, dated in 
March 1994, which had been before the RO in April 1995 (Item 
(1) above), and copies of the outpatient treatment reports, 
dated in February and March 1994, which showed treatment for 
back, neck, and leg pain complaints which had been before the 
RO in April 1995 (Item (2) above), and the letter, dated in 
March 1994, from Dr. H., which had been before the RO in 
April 1995 (Item (3) above).

In addition to this evidence, the veteran also submitted two 
documents called, "Activities of Daily Living Questionnaire 
To Claimant" and "Seizure Questionnaire To Claimant".  The 
RO also received a March 2000 VA outpatient treatment record 
showing that the veteran was seen as a "walk-in" at a VA 
Mental Health Clinic where he gave a history of having been 
abused in boot camp.  He gave a history of having had a 
fractured skull.

In May 2001, the RO received a letter, dated in April 2001, 
from the SSA to the veteran notifying him that SSA found that 
his disability was continuing.  The RO also received a 
"Biopsychosocial History", a form from a VAMC, which had 
been completed by the veteran.

In January 2003, the veteran testified at a hearing before 
the Board that he was physically abused and beaten during 
service.  He stated that an MP hit him across his head with a 
night stick.  He also stated that a sergeant kicked him in 
the knee.  He indicated that, because one of the documents in 
his service personnel records indicated that he had a knee 
injury, he should be granted the benefit of the doubt as to 
that claim.  The veteran testified that he became a scapegoat 
in the service because of the sergeant who was demoted in 
rank.  He stated that that sergeant stomped on his bare foot 
with combat boots while he was still recovering from dental 
surgery.  He stated that this sergeant had made another 
private do bends and thrusts until his kneecap came off.  The 
veteran testified that he was given crutches in service and 
that x-rays were taken from his neck to his left ankle.  He 
also stated that doctors in service wanted to operate on him 
but that he refused.

Analysis.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability is the result of a disease or injury incurred in 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  In order to reopen a claim which has been denied by a 
final decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In order to reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For the purpose of 
assessing whether evidence constitutes new and material 
evidence to reopen a claim, the credibility of that evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992); Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) 
(the holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge, 155 F.3d 
at 1363).  However, the "benefit of the doubt doctrine", 
which requires weighing the evidence to determine whether it 
is in approximate balance as to any material issue of fact, 
does not apply to the preliminary question as to whether new 
and material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462, 464 (1994); 38 U.S.C.A. 
§ 5107(b).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended effective August 29, 2001.  
These amendments are effective only for claims received on or 
after August 29, 2001, and therefore they are not relevant in 
this case.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Accordingly, the Board has used the former definition of new 
and material evidence in section 3.156(a) in determining 
whether the claim may be reopened.  38 C.F.R. § 3.156(a) 
(2001).

Because the veteran did not appeal the December 1991 and 
April 1995 rating decisions, those decisions are final.  
38 U.S.C.A. § 7105(c) (West 2002).  Thus, the Board is 
required under the law to examine the evidence submitted 
since the last final disallowance of the veteran's claims for 
service connection - in this case, the April 1995 rating 
decision - to determine whether that evidence constitutes new 
and material evidence.  Evans, 9 Vet. App. at 285.

With regard to the photocopies of Items (1) through (4) above 
which the veteran submitted in January 2000 with his 
application to reopen, the Board notes that these photocopies 
do not constitute new evidence because they are merely copies 
of the same documents that were before the RO when it 
rendered its decision in April 1995.  Therefore, this 
evidence was previously submitted to agency decisionmakers 
and cannot constitute new and material evidence.

Concerning the records obtained from the SSA, Item (a), the 
June 1976 report from Dr. C., is new evidence in the sense 
that it was not previously before agency decisionmakers and 
it is not cumulative or redundant of evidence which was 
previously before them.  However the Dr. C.'s report does not 
bear directly and substantially upon the specific matter 
under consideration - that matter being whether disabilities 
of the left ankle, left knee, left hip, or the head are the 
result of injuries to those areas in service.  Dr. C.'s 
report provides no evidence of complaints or findings of 
ankle, knee, hip, or head disabilities or injuries.  
Regarding the ankle, knee, and hip, the doctor found no joint 
deformity, atrophy, or sensory loss of the extremities and 
there was full range of motion of all extremities.  Thus, the 
report provides no evidence relevant or "material" to the 
veteran's claims for service connection for residuals of left 
ankle, knee, hip, and head injuries, and therefore it is not 
new and material evidence.

Like Item (a), Item (b), the July 1976 psychiatric report, is 
new evidence in the sense that it was not previously before 
agency decisionmakers and it is not cumulative or redundant 
of evidence which was previously before them.  However, the 
report provides no evidence of complaints or findings of 
ankle, knee, or hip disabilities or injuries.  The veteran 
did provide a history to the examiner of having been beaten 
and he believed he has sustained a skull fracture during this 
incident; however, he attributed this assault to people who 
had come into his house, not to an event in service.  
Although he did inform the examiner that he had been in 
service and discharged after about four months, he provided 
no history of any injuries or diseases incurred in service.  
Thus, this report provides no evidence relevant or 
"material" to the veteran's claims for service connection 
for residuals of left ankle, knee, hip, and head injuries, 
and therefore it is not new and material evidence.

Item (c), the April 1983 report from T. I. Bauer, M.D., shows 
that the veteran provided a history of left knee and left 
ankle trouble and of having been discharged from service 
because of having developed trouble with his left leg and 
left knee.  The history provided to the examiner by the 
veteran is not new evidence because it is cumulative or 
redundant of the contentions made by the veteran in 
statements previously submitted to agency decisionmakers, 
i.e., that he had sustained injuries to his left ankle and 
left knee in service.  Therefore, this evidence is cumulative 
or redundant of evidence that was previously submitted to 
agency decisionmakers and cannot constitute new and material 
evidence.  See Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 
2000) ("According to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the [previous 
decisionmakers].").

Moreover, although the examiner found possible slight 
limitation of motion of the left knee, he concluded that he 
could find no real trouble with the knee and rendered no 
diagnosis pertaining to it.  Thus, although this evidence 
showed possible slight limitation of motion of the left knee, 
it is not so significant, either by itself or in connection 
with evidence previously assembled, that it must be 
considered in order fairly decide the merits of the claim.  
In this regard, the Board notes that the finding of possible 
slight limitation of motion in 1983 does not contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's claimed knee disability.  Hodge, 155 
F.3d at 1363.  Even had the examiner rendered a diagnosis of 
a knee disability and attributed it to the veteran's history 
having knee trouble in service, which the examiner did not, 
medical evidence as to the origin of a disability which is 
predicated on a recitation of matters already rejected by 
previous agency decisionmakers cannot constitute new and 
material evidence for the purpose of reopening a claim.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1995) (presumption of 
credibility of the evidence does not arise where the issue 
involved is a recitation of matters which had already been 
rejected by the prior final decision).   

Item (d), the April 1983 x-ray report pertaining to the left 
knee which showed no findings of a left knee disorder, as 
depicted by the conclusion "negative left knee", does not 
bear directly and substantially upon the specific matter 
under consideration with regard to the left knee claim - that 
matter being whether a disability of the left knee is the 
result of an injury to the knee in service - because it does 
not provide evidence of a left knee disability but rather 
negates the existence of such a disability.  Accordingly, 
this report provides no evidence relevant or "material" to 
the veteran's claims for service connection, including to the 
claim for service connection for a left knee disorder, and 
therefore it is not new and material evidence.

Item (e) consists of photocopies of documents that were 
before agency decisionmakers in April 1995, specifically, the 
fax transmission information sheet from Dr. H. of the Foot & 
Ankle Center with attached report, dated in March 1994; the 
outpatient treatment reports, dated in February and March 
1994, which showed treatment for back, neck, and leg pain 
complaints; and the letter, dated in March 1994, from Dr. H.  
This evidence was previously submitted to agency 
decisionmakers and cannot constitute new and material 
evidence.

The two Questionnaires, received by the RO in January 2001, 
consist of statements by the veteran that he was beaten up in 
service and that this has resulted in disabilities to include 
a seizure disorder.  This evidence is cumulative and 
redundant of the statements of the veteran which were before 
the RO in April 1995, and therefore the Questionnaires are a 
recitation of matters already rejected by previous agency 
decisionmakers and cannot constitute new and material 
evidence for the purpose of reopening the claims for service 
connection for residuals of left ankle, knee, hip, and head 
injuries.  See Reonal, 5 Vet. App. at 461.

Similarly, the March 2000 VA outpatient treatment record 
provides only the history of the veteran that he had been 
abused - in boot camp and had suffered a skull fracture.  
This evidence is cumulative and redundant of the statements 
of the veteran which were before the RO in April 1995 and 
therefore cannot constitute new and material evidence for the 
purpose of reopening the claims for service connection for 
residuals of left ankle, knee, hip, and head injuries.

The April 2001 letter from the SSA to the veteran informing 
him that SSA found that his disability was continuing is not 
material evidence for the purpose of reopening the claims for 
service connection for residuals of left ankle, knee, hip, 
and head injuries because it provides no information or 
evidence relevant to left ankle, knee, hip, and head injuries 
and therefore it does not bear directly and substantially 
upon the specific matter under consideration.

Finally, the veteran's January 2003 hearing testimony was 
cumulative and redundant of the statements he made before the 
April 1995 RO.  His testimony of having been hit with a night 
stick and of the sergeant stomping on his bare left foot was 
a reiteration of the statement he submitted to the RO, dated 
in March 1995, which was before the RO when it rendered the 
April 1995 final rating decision.  Accordingly, the 
testimonial evidence is a recitation of matters already 
rejected by previous agency decisionmakers and cannot 
constitute new and material evidence for the purpose of 
reopening the claims for service connection for residuals of 
left ankle, knee, hip, and head injuries.  See Reonal, 5 Vet. 
App. at 461.

For the reasons noted above, the Board concludes that 
evidence received since the April 1995 rating decision is not 
new and material, and the veteran's claims for service 
connection for residuals of left ankle, knee, hip, and head 
injuries may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been submitted, service 
connection for residuals of left ankle, knee, hip, and head 
injuries is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

